OPINIÓN DISIDENTE DEL JUEZ ASOCIADO
SE. WOLE.
Convengo con la corte en que en una acción en cobro de dinero basta con demandar al marido durante su vida, no siendo entonces la esposa una parte necesaria puesto que el marido es el administrador de la sociedad conyugal. Sin embargo, muerto el marido, siendo la esposa socia del todo tiene derecho a ser oída en un pleito igualmente con la suce-sión o herederos de su difunto esposo. La sucesión o here-deros del causante de ningún modo la representan a ella como la representaba- en vida su marido. En mi opinión era necesario que se hubiera hecho a la viuda parte deman-dada en el asunto, no como miembro de la sucesión, sino por su propio derecho. De aquí que entienda yo que tuvo razón el registrador al denegar la inscripción por este fundamento.
Estoy conforme con la otra parte de la opinión que se refiere a la cuestión de la herencia yacente.